The Honorable V.O. "Butch" Calhoun State Representative P.O. Box 7 Des Arc, AR 72040-0007
Dear Representative Calhoun:
This is in response to your request for an opinion on the following question:
  Is it legal for a member of the city council of a city of the first class to serve as the paid chief of the volunteer fire department that provides all or part of the fire protection for the city where the individual serves as a member of the city council?
It is my opinion that the answer to this question is generally "no." The basis for this conclusion is fully set forth in Attorney General Opinion95-178, a copy of which is enclosed herein.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:EAW/cyh